Name: 89/9/EEC: Commission Decision of 14 December 1988 approving a programme for ewe's milk pursuant to Council Regulation (EEC) No 355/77 (only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  processed agricultural produce
 Date Published: 1989-01-10

 Avis juridique important|31989D000989/9/EEC: Commission Decision of 14 December 1988 approving a programme for ewe's milk pursuant to Council Regulation (EEC) No 355/77 (only the French text is authentic) Official Journal L 007 , 10/01/1989 P. 0029 - 0029*****COMMISSION DECISION of 14 December 1988 approving a programme for ewe's milk pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (89/9/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Council Regulation (EEC) No 1760/87 (2), and in particular Article 5 thereof, Whereas on 5 November 1987 the French Government forwarded a programme concerning ewe's milk and whereas it provided furhter information on 25 July 1988; Whereas the aims of the programme are to rationalize and modernize the collection and processing of ewe's milk and the marketing of ewe's milk products so as to increase the competitiveness of the sector and enhance the value of the products concerned; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the approval of the programme cannot extend to collection vehicles, with the exception of their dairy equipment; Whereas approval of the programme cannot extend to investments in milk ultrafiltration equipment which reduces the quantity of milk required for the manufacture of milk products nor to investments relating to research and development, in particular for new products nor to products not listed in Annex II; Whereas the programme contains sufficient details required under Article 3 of Regulation (EEC) No 355/77 showing that the objectives laid down in Article 1 thereof may be achieved in the ewe's milk sector; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme relating to ewe's milk, forwarded by the French Government on 5 November 1987 and supplemented on 25 July 1988 pursuant to Regulation (EEC) No 355/77, is hereby approved. Approval of the programme does not extend to collection vehicles, with the exception of their dairy equipment, investments relating to ultrafiltration equipment, investments relating to research and development, in particular for new products, or products not listed in Annex II. Article 2 This Decision is addressed to France. Done at Brussels, 14 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.